Citation Nr: 0107525	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  96-19 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the veteran is entitled to an effective date, prior 
to September 13, 1993 for a compensable disability rating for 
residuals, diastasis of the pubic symphysis with left 
sacroiliac joint sprain.


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service October 1966 to 
September 1968.

This matter is brought to the Board of Veterans' Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The RO in June 1995 granted service connection for residuals, 
diastasis of the pubic symphysis with left sacroiliac joint 
sprain.  The RO based its decision on a correction of 
military records in 1993 that determined the veteran's injury 
in service was incurred in line of duty.  The RO rated the 
disability noncompensable (0 percent) from July 19, 1974, the 
date he filed his original application for VA compensation, 
and 10 percent from December 1, 1993.  

The RO reviewed the matter in January 1996 and assigned a 20 
percent rating from September 13, 1993, the date of the 
decision correcting the veteran's military records.  
Thereafter, the RO increased the rating to 40 percent from 
September 13, 1993.  

The veteran, in seeking an earlier effective date for 
disability compensation, has mentioned VA and private medical 
treatment and the claims file shows VA treatment earlier than 
reflected in the record that the RO has obtained.  The Olive 
View Medical Center has reported that no records are 
available for the veteran's treatment in July 1974.  However, 
the veteran also reported treatment at the Olive View 
facility for his disability in June 1972, and September 1977, 
and these records have not been accounted for.  Regarding VA 
medical treatment, the record includes notices of hospital 
admissions in 1982 and 1983.  In addition, the veteran in 
1977 reported having been seen several times at a VA hospital 
in Los Angeles.  
Although it was error to grant a July 1974 effective date for 
service connection based on corrected military records in 
1993, the effective date for service connection is now 
protected.  38 U.S.C.A. § 1159; 38 C.F.R. §§ 3.400(g), 3.957.  
Recently, in Meeks v. West, 216 F.3d 1363, 1367 (Fed. Cir. 
2000), it was held that the retroactive rating in claims such 
as the appellant's must be completed on a facts found basis.  
It is apparent from the record that the RO must seek out and 
obtain additional sources for potentially applicable records.  
The veteran has written in his substantive appeal regarding 
the effect of his disability on employment.  He mentioned 
several employers, which may provide another source of 
treatment records.  

The Board must point out that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA of 
2000, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 
(1992)).  

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of the his 
residuals, diastasis of the pubic 
symphysis with left sacroiliac joint 
sprain since 1974.  After obtaining any 
necessary authorization, the RO should 
request and associate with the claims 
file legible copies of the veteran's 
complete treatment reports from all 
sources identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

The RO should submit another request to Olive 
View Medical Center for medical records, 
specifically for any records regarding 
treatment in June 1972 and September 1977, as 
reported by the veteran in a VA Form 21-526 
in August 1977. 

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2).

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), 01-02 (January 9, 
2001), and 01-13 (February 5, 2001) as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  

Any binding and pertinent Court decisions 
that are subsequently issued also should 
be considered.

4.  After undertaking any development deemed 
appropriate in addition to that specified 
above, the RO should readjudicate the issue 
of whether the veteran is entitled to an 
effective date, prior to September 13, 1993 
for a compensable disability rating for 
residuals, diastasis of the pubic symphysis 
with left sacroiliac joint sprain in 
accordance with all applicable law and 
regulations.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  The purpose of this remand is to afford 
the veteran due process of law.  No action is required of the 
veteran until he is notified by the RO. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

